Citation Nr: 0336822	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-16 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for attention deficit 
disorder.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1999 to February 2000.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision by the Department of Veterans Affairs 
(VA), Regional Office (RO) in Los Angeles, CA.

The veteran requested a hearing; however, he failed to report 
for a hearing scheduled in August 2003.  Although records 
show the veteran is homeless, adequate efforts were taken to 
notify him of the scheduled hearing.  
38 C.F.R. § 1.710.  Therefore, his request for a hearing must 
be construed as withdrawn.  38 C.F.R. § 20.702.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the United States Court of Appeals for Veterans Claims 
provided guidance regarding notice requirements under the 
VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  Here the veteran was adequately notified 
of the VCAA in correspondence dated in April 2001.  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§  5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in §3.159(b)(1) 
to respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the October 2001 VCAA letter advised the veteran that 
he had 60 days to provide additional information; however, 
the letter further informed him that he had up to one year to 
submit evidence.  As the claim is being remanded anyway, 
clarification of the time limits for submitting further 
evidence is advisable.  

The veteran's service medical records dated in December 1999 
show that the veteran was administratively discharged from 
service due to attention deficit/hyperactive disorder, 
combined type.  A VA examination is indicated to determine 
whether the veteran's attention deficit disorder is an 
acquired disability and related to service, or whether it is 
a developmental disorder (which may not be service-
connected).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The veteran should be notified 
that notwithstanding any ambiguity in 
previous notices, a year is afforded for 
response to VCAA notice.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his attention 
deficit disorder.  The examiner should 
render an opinion as to whether the 
veteran's attention deficit disorder at 
least as likely as not had its onset in, 
or was aggravated by, his active service.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specifically explain whether the 
attention deficit disorder is an acquired 
disability or a developmental disorder.  
The examiner must explain the rationale 
for any opinion given.  If the veteran 
cannot be located to be informed of the 
examination, his claims folder should be 
forwarded to a VA psychiatrist for review 
and an opinion on the questions posed 
above.  

3.  The RO should then review the claim.  
If it remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


